DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
3.	The Office has relied on national phase publication US 2020/0407343 A1 as the English equivalent of WIPO publication WO 2019/166666 A1 (herein referred to as “Esteban et al.”).

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-6, 8-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (CN 107880027 A).
	Xu et al. discloses the following compound:

    PNG
    media_image1.png
    207
    257
    media_image1.png
    Greyscale

(page 10) such that R11-12 = unsubstituted C6 aryl group (phenyl), R13-14 = hydrogen, D1 = Formula 2 (with A21-22 = benzene group, b21-22 = 1, and R21-22 = -N(Q4)(Q5) (with Q4-5 = C8 aryl group (xylenyl))), and A1 = Formula 3-1 (with X31 = X33 = X35 = N and X32 = X34 = C(phenyl)) of Formulae 1 and 1-1 as defined by the Applicant; D1 = Formula 2-1 or 2-2 as defined by the Applicant (with A21-22 = Formula 9-1); A1 = Formula 3-17 as defined by the Applicant.  Xu et al. discloses the following organic electroluminescent (EL) device (organic light-emitting device): 

    PNG
    media_image2.png
    456
    561
    media_image2.png
    Greyscale

.

6.	Claims 1, 2, 4-11, and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Esteban et al. (WO 2019/166666 A1).
	Esteban et al. discloses the following compound:

    PNG
    media_image3.png
    396
    304
    media_image3.png
    Greyscale

([0490]) such that R11-12 = substituted C6 aryl group (cyano-substituted phenyl), R13-14 = hydrogen, D1 = Formula 2 (with A21-22 = benzene group, b21-22 = 1, and R21-22 = unsubstituted C6 aryl (phenyl)), and A1 = Formula 3-1 (with X31 = X33 = X35 = N and X32 = X34 = C(phenyl)) of Formulae 1 and 1-1 as defined by the Applicant; D1 = Formula 2-1 or 2-2 as defined by the Applicant (with A21-22 = Formula 9-1); A1 = Formula 3-17 as .

Allowable Subject Matter
7.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is provided by Esteban et al. (WO 2019/166666 A1), which discloses compounds of the following form:

    PNG
    media_image4.png
    267
    374
    media_image4.png
    Greyscale

([0007]) where at least one of T, V, W, X, Y and at least one of RT, RV, RW, RX, and RY = RIII = CN or CF3 = ([0024], [0134]-[0135]).  An embodiment is disclosed:

    PNG
    media_image3.png
    396
    304
    media_image3.png
    Greyscale

([0490]).  However, it is the position of the Office that neither Esteban et al. nor any other prior singly or in combination provides sufficient motivation to produce any of the specific compounds as recited by the Applicant, particularly in regards to the nature of the substituent groups of the central benzene group.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786